DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites the inadvertent drafting error of "portiosn" in line 2.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 23, and 37–40 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUDOLPH PG Publication No. 20200061934 (of record) in view of JANG US Patent No. 5936861 (of record). 
As to claim 15, RUDOLPH discloses a method of printing a part with an extrusion based additive manufacturing system, the method comprising:
	providing a filament of braided tow material with a longitudinal axis (On one hand, the structure created in Figure 2 meets the broadest reasonable interpretation of braided because it is twisted like Applicant's Figure 5, Also Figures 3A–7 illustrate various braided tow materials that include fibers made from Figure 2), the braided tow material having a fiber count ranging from about 1,000 fibers to about 25,000 fibers (a portion of the braided tow is made from the process illustrated in Figure 2 and disclosed as "typically consisting of about 1000 to about 50,000 individual fibers are drawn forward at a continuous rate, V.sub.1 (as indicated by arrow 204) through the action of roller sets 206 and 208." ¶21) and having thermoplastic fibers comingled with tow material fibers (¶24), 
	heating the filament such that thermoplastic material that forms the thermoplastic fibers is in to a flowing or melted state (See Figure 8 and ¶32); and
	extruding the filament along a first tool path to form at least a portion of the part wherein the flowing or melted thermoplastic material bonds to the tow material fibers and provides a sufficient amount of thermoplastic material on a surface of the extruded filament such that layers of the filament bond to each other to print at least a portion of the part (¶32). 
RUDOLPH further teaches that the ratios of tow material to the thermoplastic material is critical and depends on the application of the part being manufactured (see ¶24's "The distribution of these two types of fibers within the twisted precursor is critical with respect to the resultant precursor/substrate structure, as this ratio determines the fiber/volume make-up of that structure. This ratio can be adjusted based upon the particular application and environment for which the precursor/laminate structure is being fabricated.").
However, RUDOLPH fails to explicitly disclose wherein the tow material in the filament ranges from about 50 to 75 volume percent and the volume percent of the thermoplastic material in the filament ranges from about 25 volume percent to about 50 volume percent.
JANG illustrates a tow material in Figure 8A with nine strands of thermoplastic material fibers (172) and 11 strands of tow material (174; see 11:6–23).
Therefore, JANG teaches wherein the tow material in the filament ranges at about 53% volume percent (11/(9+11)*100=53%) and the volume percent of the thermoplastic material in the filament at about 47% (9/(9+11)*100=47%)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of JANG into the generic disclosure of RUDOLPH for the benefit of filament that will create a saturated/wetted tow material as the thermoplastic material is melted with in the nozzle (as taught by JANG at 11:6–23). 
Therefore, RUDOLPH and JANG make obvious wherein the tow material in the filament ranges from about 50 to 75 volume percent and the volume percent of the thermoplastic material in the filament ranges from about 25 volume percent to about 50 volume percent. (See MPEP 2144.05: Where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.).
	As to claim 23, RUDOLPH and JANG make obvious the method of claim 15.
RUDOLPH fails dislcose wherein the tow material fibers in the filament ranges from about 55 to 70 volume percent and the volume percent of the thermoplastic material fibers in the filament ranges from about 30 volume percent to about 45 volume percent. 
 JANG teaches (see Figure 8A and 11:6–23) wherein the tow material in the filament ranges at about 53% volume percent (11/(9+11)*100=53%) and the volume percent of the thermoplastic material in the filament at about 47% (9/(9+11)*100=47%). 
JANG's teaches are just outside of the claimed range. 
RUDOLPH teaches that ratios of tow material to the thermoplastic material is critical and depends on the application of the part being manufactured (see ¶24's "The distribution of these two types of fibers within the twisted precursor is critical with respect to the resultant precursor/substrate structure, as this ratio determines the fiber/volume make-up of that structure. This ratio can be adjusted based upon the particular application and environment for which the precursor/laminate structure is being fabricated.")—thereby establishing the ratio of materials a result effective variable of the strength/requirements of the particular application and environment for which the precursor/laminate structure is being fabricated.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to optimize the ratio taught by JANG with the teachings of RUDOLPH and modify the ratio by a few percentages (perhaps as an inadvertent measurement error) for the benefit of adapting the material to have the strength/requirements of the particular application and environment for which the precursor/laminate structure is being fabricated (as taught by RUDOLPH at ¶24).
This would arrive at wherein the tow material fibers in the filament ranges from about 55 to 70 volume percent and the volume percent of the thermoplastic material fibers in the filament ranges from about 30 volume percent to about 45 volume percent.
	As to claim 37, RUDOLPH and JANG make obvious the method of claim 15.
RUDOLPH further discloses wherein the tow material fibers comprise carbon fiber, glass fiber and combinations thereof (¶24). 
	As to claim 38, RUDOLPH and JANG make obvious the method of claim 15.
RUDOLPH further discloses wherein the tow material fibers comprise carbon fiber, glass fiber, basalt, cotton, aramid fibers, high density polyethylene and combinations thereof (¶24). 
	As to claim 39, RUDOLPH and JANG make obvious the method of claim 15.
RUDOLPH further discloses and further comprising treating the thermoplastic fibers and/or the tow material fibers with sizing treatments to increase bonding with the tow material fibers, when the thermoplastic material of the thermoplastic fibers is melted or heated to a flowable state (as they fed through 810, 812, and 804 in Figure 8's, the thermoplastic fibers and/or the tow material fibers will experience various sizing treatments to increase bonding with the tow material fibers, when the thermoplastic material of the thermoplastic fibers is melted or heated to a flowable state; see ¶32).
	As to claim 40, RUDOLPH and JANG make obvious the method of claim 15.
RUDOLPH further discloses and further comprising sizing the filament to a selected size (as determined by Figure 8's 812/804) by processing the braided tow through a sizing die (Figure 8's 812/804), wherein as the filament is processed through the sizing die, the thermoplastic material is melted or heated to a flowable state (¶32).
	Claim(s) 16–22 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUDOLPH PG Publication No. 20200061934 (of record) in view of JANG US Patent No. 5936861 (of record), as applied in the rejection of claim 15 above, and in further view of MARK US Patent No. 9126365.
RUDOLPH and JANG make obvious the method of claim 15.
	As to claim 16, RUDOLPH and JANG make obvious the method of claim 15.
RUDOLPH and JANG fail discloses further comprising severing the filament proximate an end of the first tool path. 
MARK teaches severing the filament (via Figure 1's item 8; 12:50–64) proximate an end of the first tool path (17:29–52). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MARK in to the disclosure of modified RUDOLPH for the benefit of preventing the need to fabricate tag-end over runs (as taught by MARK at 17:29–52). 
Therefore, RUDOLPH, JANG, and MARK make obvious claim 16. 
	As to claim 17, RUDOLPH, JANG, and MARK make obvious the method of claim 16.
RUDOLPH and JANG fail to disclose wherein severing the filament comprises mechanically cutting the filament. 
MARK teaches wherein severing the filament comprises mechanically cutting the filament (12:50–64).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MARK in to the disclosure of modified RUDOLPH for the benefit of preventing the need to fabricate tag-end over runs (as taught by MARK at 17:29–52). 
Therefore, RUDOLPH, JANG, and MARK make obvious claim 17. 
	As to claim 18, RUDOLPH, JANG, and MARK make obvious the method of claim 16.
RUDOLPH and JANG fail to disclose wherein severing the filament comprises subjecting the filament to electromagnetic energy. 
MARK teaches wherein severing the filament comprises subjecting the filament to electromagnetic energy (see laser at 12:63–end). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MARK in to the disclosure of modified RUDOLPH for the benefit of preventing the need to fabricate tag-end over runs (as taught by MARK at 17:29–52). 
Therefore, RUDOLPH, JANG, and MARK make obvious claim 18. 
	As to claim 19, RUDOLPH and JANG make obvious the method of claim 16.
	RUDOLPH and JANG make obvious the layer-wise application of the claimed filament and severing the filament proximate an end of the many tool paths for the benefit of preventing the need to fabricate tag-end over runs (as taught by MARK at 17:29–52). 
Therefore, RUDOLPH, JANG, and MARK make obvious claim 19. 
	As to claim 20, RUDOLPH and JANG make obvious the method of claim 19.
	RUDOLPH and JANG make obvious the layer-wise application of the claimed filament and severing the filament proximate an end of the many tool paths for the benefit of preventing the need to fabricate tag-end over runs (as taught by MARK at 17:29–52).
Therefore, RUDOLPH, JANG, and MARK make obvious claim 20. 
	As to claim 21, RUDOLPH and JANG make obvious the method of claim 16.
RUDOLPH further discloses wherein the filament has a substantially circular cross- section when taken along a plane substantially normal to the longitudinal axis (see Figures 2–5C). 
	As to claim 22, RUDOLPH and JANG make obvious the method of claim 16.
RUDOLPH further discloses wherein the filament has a substantially square cross- section, rectangular cross-section, elliptical cross-section or obround cross-section when taken along a plane substantially normal to the longitudinal axis, wherein the filament with the rectangular cross-section, elliptical cross-section or obround cross-section has an aspect ratio ranging from about 2:1 to about 20:1 when taken along a plane substantially normal to the longitudinal axis (Figures 6A–6C). 
Claim(s) 39–41 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUDOLPH PG Publication No. 20200061934 (of record) in view of JANG US Patent No. 5936861 (of record), as applied in the rejection of claim 15 above, GAILLARD WO 2015121586 (with reference being made to the attached machine translation).
As to claim 39, RUDOLPH and JANG make obvious the method of claim 15.
RUDOLPH further discloses and further comprising treating the thermoplastic fibers and/or the tow material fibers with sizing treatments to increase bonding with the tow material fibers (see the dies in Figure 2).
However, RUDOLPH fails to disclose when the thermoplastic material of the thermoplastic fibers is melted or heated to a flowable state while going through the dies in Figure 2.
JANG fails to disclose when the thermoplastic material of the thermoplastic fibers is melted or heated to a flowable state.
GAILLARD teaches heating while performing sizing treatments on the two material ([0083]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of GAILLARD into the disclosure of modified RUDOLPH for the benefit of densifying the material to make it "ready-to-use" (as taught by GAILLARD at [0083]).
	As to claim 40, RUDOLPH and JANG make obvious the method of claim 15.
RUDOLPH further discloses and further comprising sizing the filament to a selected size by processing the braided tow through a sizing die (see the dies in Figure 2). 
RUDOLPH fails to disclose wherein as the filament is processed through the sizing die, the thermoplastic material is melted or heated to a flowable state while going through the dies in Figure 2.
JANG fails to disclose wherein as the filament is processed through the sizing die, the thermoplastic material is melted or heated to a flowable state.
GAILLARD teaches heating while performing sizing treatments on the two material ([0083]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of GAILLARD into the disclosure of modified RUDOLPH for the benefit of densifying the material to make it "ready-to-use" (as taught by GAILLARD at [0083]).
This would arrive at wherein as the filament is processed through the sizing die, the thermoplastic material is melted or heated to a flowable state.
As to claim 41, RUDOLPH and JANG make obvious the method of claim 15.
RUDOLPH further discloses and further comprising processing the filament through a calendaring die (Figure 2's 202) and discusses forming a substantially flat ribbon tape [0026–27] and to form a substantially flat ribbon tape. 
However, fails to explicitly disclose that the tape is formed from the Calendaring dies in Figure 2 and that as the filament is processed through the calendaring die, the thermoplastic material is melted or heated to a flowable state.
JANG fails to disclose processing the filament through a calendaring die to form a substantially flat ribbon tape, wherein as the filament is processed through the calendaring die, the thermoplastic material is melted or heated to a flowable state.
GAILLARD teaches processing the filament through a calendaring die to form a substantially flat ribbon tape, wherein as the filament is processed through the calendaring die, the thermoplastic material is melted or heated to a flowable state. ([0083]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of GAILLARD into the disclosure of modified RUDOLPH for the benefit of densifying the material to make it "ready-to-use" (as taught by GAILLARD at [0083]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743